DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 25 April 2022 have been entered. Applicant’s amendments have overcome each and every rejection under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 24 December 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22, 25-28, and 30-33 is/are rejected under 35 U.S.C. 103 as being anticipated by Ritchie (U.S. 20090131819 A1) in view of Larson (U.S. 20090259122 A1), further in view of Rhad (U.S. 20120109007 A1), further in view of Moore (U.S. 20120283563 A1).
Regarding claim 21, Ritchie teaches a biopsy system (Biopsy system 2, Fig. 1), comprising: each probe of the probe set including (i) a probe body (Probe 102, 103, Figs. 2-5; probe body portion 112, Figs. 6-14), (ii) a needle (Needle portion 10, Figs. 6-14), (iii) a cutter (Cutter 50, Fig. 9), and (iv) a tissue sample holder (Tissue sample holder 140, Fig. 15; tissue sample holder 368, Figs. 38-40), the tissue sample holder being in communication with the cutter to receive one or more tissue samples in one or more sample chambers (Paragraph 0108—tissue sample holder comprises a cup, manifold, and plurality of trays, including a plurality of chambers; Paragraph 0113—chambers receive tissue samples captured by the cutter)); (b) a holster (Holster 202, 302, Figs. 2-5) configured to selectively secure to each probe of the probe set (Abstract—probe and holster may be coupled together) and including a sensor (Paragraph 0074—one or more sensors in the probe and/or in the holster) configured to sense each probe of the probe set when secured to the holster (Paragraph 0074—sensor may further be configured to permit only certain types of probes and holsters to be coupled). Ritchie further teaches wherein the sensor of the holster may enable and disable one or more functions depending on which probe of the probe set is secured to the holster (Paragraph 0074—configured to disable one or more functions of probes and/or holsters until a suitable probe and holster are coupled). Ritchie further teaches does a control module (Vacuum control module 400, controller 480) in communication with the holster (Paragraph 0235—module includes a controller operable to control motors in holsters) and including a display (Paragraph 0212—the control module comprises an outer casing which includes a face portion with a display screen which can be viewed therethrough) which receives input from the sensor of the holster (Paragraph 0124—control logic is used to control biopsy device; Paragraphs 0237-0238—controller is configured to use hall effect signals for control of any one of the motors). Ritchie additionally teaches that the sensor included in the holster may permit only certain types of probes and holsters to be coupled (Paragraph 0074), implying that more than one probe may be included as part of the system. Ritchie additionally notes that the holster may be reusable while any probes may be disposable (Paragraph 0073) again implying that more than one probe may be usable with the holster and thus be included as part of the system. Ritchie additionally teaches a display which may depict a needle-style element associated with a respective needle of a probe (Paragraphs 0289-0290—the display may include an aperture indicator to allow the user to select and view the selected effective aperture length of the needle…the selected effective aperture length may serve as a needle style as it alters the distance to which the cutter will be retracted within a needle portion, wherein the maximum retraction distance cannot exceed the length of the attached needle; Paragraph 0284—the display may include a simulated needle gauge indicator to indicate a level of vacuum within the biopsy system…the simulated needle gauge may also serve as a needle-style indicator, as the maximum simulated needle gauge cannot exceed the size of the attached needle).
However, Ritchie does not explicitly teach a probe set including a plurality of probes that is compatible with the system. Larson teaches a system for use in breast biopsies which includes a plurality of interchangeable probe tips (Paragraph 0046—configured to replaceably accept and hold a plurality of interchangeable probe tips). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie with the interchangeable plurality of probes of Larson in order to predictably improve the ability of the system to be adapted to different biopsy situations, which may require a different style of probe or which may require probes to be swapped out due to damage or wear if multiple samples from the same site are required. 
Rhad teaches a biopsy system including a sensor located in the holster which may sense when a tissue sample holder is coupled or decoupled from the probe (Paragraph 0071) such that the sensor is associated with the tissue sample holder. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie including different collection tray styles, already combined with the multiple probes of Larson, with the sensing method of Rhad via simple substitution with the probe sensing of Ritchie in order to allow the device of Ritchie to sense a quality associated with the tissue sample holder of one of the multiple probes of Larson. 
However, neither Ritchie nor Larson nor Rhad specifically teaches the display being configured to depict two tray-style elements, each tray style element being associated with a respective tissue sample holder of each probe of the probe set upon detection of each probe with the sensor. Moore teaches a biopsy system for the collection of tissue samples which includes a graphical display which depicts a tray-style element, the tray style element being associated with the tissue sample holder of the probe. In particular, Moore teaches a biopsy device including a sensor to sense when a probe is coupled with a holster (Paragraph 0043) wherein the device may collect one or a plurality of samples (Paragraph 0045) into a tissue sample holder with a tray (Paragraph 0070) which may have any suitable number of tissue sample chambers (Paragraphs 0072-0073) and wherein the display includes a tissue chamber occupancy indicator (Indicator 4004) with representations of all of the tissue chambers (Tissue chamber representations 4006) of the tissue sample holder such that the number of chambers of the tray, which may be seen as the respective tray-style element, is depicted on the display. The combination of Ritchie, Larson, Rhad, and Moore would thus teach the display being configured to depict a tray-style element associated with the tissue sample holder of each probe of the probe set, as the tray style of the probe would be detected upon detection of each probe with the sensor and then the tray style element would be depicted on the display in the form of depicting the number of chambers of the tray, where a different number of chambers would serve as a different tray style element associated with a respective tissue sample holder. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device taught by Ritchie, Larson, and Rhad with the displaying abilities of Moore in order to predictably improve the ability of the system to reduce operator error by providing visual indicators of which probe style is connected to the holster.
Regarding claim 22, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 21. Ritchie additionally teaches the holster includes one or more motors (Paragraph 0133—holster further comprises a needle firing mechanism; Paragraph 0138—needle firing mechanism comprises…a motor; Motor 246, Fig. 29).
Regarding claim 25, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 21. Ritchie additionally teaches the control module being configured to receive input from the sensor (Paragraph 0074—sensors may disable one or more functions of probes and/or holsters until a suitable probe and holster are coupled together; Paragraphs 0235—controller controls each holster) of the holster to entirely disable the holster when at least one probe of the probe set is secured to the holster (Paragraph 0074—detect when probe is coupled with holster). As Ritchie teaches that the controller controls the holster of the system, and that a sensor within the holster may prompt the disabling of one or more functions of the system, it can be reasoned that the controller may receive input from the sensor.
Regarding claim 26, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 21. Ritchie additionally teaches the tissue sample holder of each probe including a bulk tissue collection configuration (Paragraph 0113—chambers may be configured such that each chamber may hold more than one tissue sample).
Regarding claim 27, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 21. Ritchie additionally teaches the control module being separate from the holster (Control module 400, controller 480 are separate from holster 202, 203, Fig. 1).
Regarding claim 28, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 21. Ritchie additionally teaches that a probe includes a tissue sample holder (Tissue sample holder 140, Fig. 15; tissue sample holder 368, Figs. 38-40). Ritchie further teaches that each tissue sample holder may have a different tray-style, such that the tissue sample holder may have a tray-style with an individual tissue collection configuration or a bulk tissue collection configuration (Paragraph 0113—each chamber may be configured to receive a single tissue sample…alternatively, chambers may be configured such that each chamber may hold more than one tissue sample). However, Ritchie does not explicitly teach a first probe and a second probe. Larson teaches a system for use in breast biopsies which includes a plurality of interchangeable probe tips (Paragraph 0046—configured to replaceably accept and hold a plurality of interchangeable probe tips) such that a system may have, at minimum, a first probe and a second probe (Paragraph 0046—may automatically detach a first probe tip and then attach a second probe tip). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie with the interchangeable plurality of probes of Larson in order to predictably improve the ability of the system to be adapted to different biopsy situations, which may require a different style of probe or which may require probes to be swapped out due to damage or wear if multiple samples from the same site are required. With at least two configurations of tissue sample holder presented and the teaching that the holster may sense different types of probes and alter functionality of the system accordingly, it can be seen that Ritchie with Larson teaches the limitations of claim 28 such that the system may include a first and second probes, having a first and second tissue sample holder with a first and second tissue collection attribute, respectively, which may constitute a type of probe.
Regarding claim 30, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 21. Ritchie additionally teaches that the probe includes a tissue sample holder (Tissue sample holder 140, Fig. 15; tissue sample holder 368, Figs. 38-40). Ritchie further teaches that each tissue sample holder may have a different tissue collection attribute, such as an individual tissue collection configuration (Paragraph 0108—each tissue sample holder includes a manifold and a plurality of trays; Paragraph 00112-0113— trays are placed on the manifold to receive tissue samples wherein the trays include a plurality of hollow wall portions defining chambers, and each chamber may be configured to receive a single tissue sample) and a bulk tissue collection configuration (Paragraph 0113—alternatively, chambers may be configured such that each chamber may hold more than one tissue sample). However, Ritchie does not explicitly teach a first probe and a second probe. Larson teaches a system for use in breast biopsies which includes a plurality of interchangeable probe tips (Paragraph 0046—configured to replaceably accept and hold a plurality of interchangeable probe tips) such that a system may have, at minimum, a first probe and a second probe (Paragraph 0046—may automatically detach a first probe tip and then attach a second probe tip). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie with the interchangeable plurality of probes of Larson in order to predictably improve the ability of the system to be adapted to different biopsy situations, which may require a different style of probe or which may require probes to be swapped out due to damage or wear if multiple samples from the same site are required. With at least two configurations of tissue sample holder presented and the teaching that the holster may sense different types of probes and alter functionality of the system accordingly, it can be seen that Ritchie with Larson teaches the limitations of claim 30 such that the system may include a first and second probes, having a first and second tissue sample holder wherein the first holder has an individual tissue collection configuration while the second holder has a bulk tissue collection configuration, which may constitute a type of probe.
Regarding claim 31, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 30. Ritchie further teaches the first tissue sample holder defining a plurality of individual tissue chambers (Paragraph 0108—tissue sample holder comprises a cup, manifold, and plurality of trays, including a plurality of chambers), each individual tissue chamber being configured to receive an individual tissue sample (Paragraph 0113—each chamber may be configured to receive a single tissue sample).
Regarding claim 32, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 30. Ritchie additionally teaches the first tissue sample holder defines eighteen chambers, but may define any other number of chambers more or less than eighteen (Paragraph 0115). Ritchie additionally provides variations which include as few as one or three chambers (Paragraph 0115). As Ritchie establishes, at minimum, a range of acceptable chambers of a tissue holder between one and eighteen chambers, Ritchie thus teaches wherein the first sample holder defines twelve individual tissue chambers. Ritchie additionally teaches wherein each individual tissue chamber is configured to receive an individual tissue sample (Paragraph 0113—each chamber may be configured to receive a single tissue sample).
Regarding claim 33, Ritchie teaches a biopsy system (Biopsy system 2, Fig. 1), comprising: wherein each probe includes (i) a probe body (Probe 102, 103, Figs. 2-5; probe body portion 112, Figs. 6-14) including an identifier unique to each probe of the probe set (Paragraph 0074—sensor of the holster may enable and disable one or more functions depending on which probe of the probe set is secured to the holster), (ii) a needle extending from the probe body (Needle portion 10, Figs. 6-14), (iii) a cutter (Cutter 50, Fig. 9) movable relative to the needle to sever a tissue sample (Paragraph 0083—cutter is configured to rotate and translate axially within the cannula lumen…to sever a biopsy sample from tissue), and (iv) a tissue sample holder (Tissue sample holder 140, Fig. 15; tissue sample holder 368, Figs. 38-40), wherein the tissue sample holder is in communication with the cutter to receive one or more tissue samples in one or more sample chambers (Paragraph 0108—tissue sample holder comprises a cup, manifold, and plurality of trays, including a plurality of chambers; Paragraph 0113—chambers receive tissue samples captured by the cutter)); (b) a holster (Holster 202, 302, Figs. 2-5) configured to selectively secure to each probe of the probe set (Abstract—probe and holster may be coupled together) and including a sensor (Paragraph 0074—one or more sensors in the probe and/or in the holster) configured to sense each probe of the probe set when secured to the holster (Paragraph 0074—sensor may further be configured to permit only certain types of probes and holsters to be coupled). Regarding the probe set including a plurality of probes, Ritchie teaches that the sensor included in the holster may permit only certain types of probes and holsters to be coupled (Paragraph 0074), implying that more than one probe may be included as part of the system as well as implying that the probes themselves have unique identifiers which may be sensed by the sensor in the holder. Ritchie additionally notes that the holster may be reusable while any probes may be disposable (Paragraph 0073) again implying that more than one probe may be usable with the holster and thus be included as part of the system. Ritchie further teaches wherein the sensor of the holster may enable and disable one or more functions depending on which probe of the probe set is secured to the holster (Paragraph 0074—configured to disable one or more functions of probes and/or holsters until a suitable probe and holster are coupled). Ritchie further teaches a control module (Vacuum control module 400, controller 480) in communication with the holster (Paragraph 0235—module includes a controller operable to control motors in holsters), which receives input from the sensor of the holster (Paragraph 0124—control logic is used to control biopsy device; Paragraphs 0237-0238—controller is configured to use hall effect signals for control of any one of the motors). Ritchie additionally teaches that the probe includes a tissue sample holder (Tissue sample holder 140, Fig. 15; tissue sample holder 368, Figs. 38-40). Ritchie further teaches that each tissue sample holder may have a different tissue collection attribute, such as an individual tissue collection configuration (Paragraph 0108—each tissue sample holder includes a manifold and a plurality of trays; Paragraph 00112-0113— trays are placed on the manifold to receive tissue samples wherein the trays include a plurality of hollow wall portions defining chambers, and each chamber may be configured to receive a single tissue sample) and a bulk tissue collection configuration (Paragraph 0113—alternatively, chambers may be configured such that each chamber may hold more than one tissue sample).
 However, Ritchie does not explicitly teach a probe set including a plurality of probes that is compatible with the system. Larson teaches a system for use in breast biopsies which includes a plurality of interchangeable probe tips (Paragraph 0046—configured to replaceably accept and hold a plurality of interchangeable probe tips). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie with the interchangeable plurality of probes of Larson in order to predictably improve the ability of the system to be adapted to different biopsy situations, which may require a different style of probe or which may require probes to be swapped out due to damage or wear if multiple samples from the same site are required. 
Rhad teaches a biopsy system including a sensor located in the holster which may sense when a tissue sample holder is coupled or decoupled from the probe (Paragraph 0071) such that the sensor is associated with the tissue sample holder. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie including different collection tray styles, already combined with the multiple probes of Larson, with the sensing method of Rhad via simple substitution with the probe sensing of Ritchie in order to allow the device of Ritchie to sense a quality associated with the tissue sample holder of one of the multiple probes of Larson. 
However, neither Ritchie nor Larson nor Rhad specifically teaches the display being configured to accentuate a graphical depiction of both the bulk tray configuration and the individual tray configuration. Moore teaches a biopsy system for the collection of tissue samples which includes a graphical display which depicts a tray-style associated with the tissue sample holder of the probe. In particular, Moore teaches a biopsy device including a sensor to sense when a probe is coupled with a holster (Paragraph 0043) wherein the device may collect one or a plurality of samples (Paragraph 0045) into a tissue sample holder with a tray (Paragraph 0070) which may have any suitable number of tissue sample chambers (Paragraphs 0072-0073) and wherein the display includes a tissue chamber occupancy indicator (Indicator 4004) with representations of all of the tissue chambers (Tissue chamber representations 4006) of the tissue sample holder such that the number of chambers of the tray, which may be seen as the tray-style, is depicted on the display in response to input from the sensor, wherein the input from the sensor corresponds to the probe being coupled to the holster (Paragraph 0043; Paragraph 0105—indications provided through the indicator may be based in part on information from the tissue sensor or on other information such as some other component of the biopsy device…since the biopsy device may include a sensor to detect a suitable probe being attached to the holster, the information used by the indicator may relate to the sensor detecting a particular style of probe, where the style may relate to the number of chambers of the given probe). As such, it may be seen that the device of Moore may be configured to contain few tissue chambers while also being utilized for obtaining a plurality of samples, such that the tissue chambers may be seen as having a bulk configuration, or the device may be configured to contain a plurality of tissue chambers to be utilized for collecting an equal plurality of samples, such that the tissue chambers may be seen as having an individual configuration akin to the bulk and individual tray configurations taught by Ritchie. 
Furthermore, the device of Moore may additionally sense whether a sufficient amount of tissue sample has been captured and provide an indicator on the display based on the sensed information (Paragraph 0090—can sense whether sufficient amount of sample has been captured; Paragraphs 0102-0105—graphical display can indicate which chambers are filled and provide indications based on information from the sensor), such that a depiction of an individual or bulk configuration would be accentuated with the indicator. Moore would thus teach the display being configured to graphically depict the bulk tray configuration and the individual tray configuration. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device taught by Ritchie, Larson, and Rhad with the displaying abilities of Moore in order to predictably improve the ability of the system to reduce operator error by providing visual indicators of which probe style is connected to the holster.
Claims 23-24 and 34-35 is/are rejected under 35 U.S.C. 103 as being obvious over Ritchie in view of Larson further in view of Rhad, further in view of Moore, further in view of Speeg.
Regarding claim 23, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 22 as shown in paragraph 5 of this action. However, Ritchie with Larson, Rhad, and Moore does not teach the one or more motors are powered by one or more batteries located within the holster. Speeg teaches a biopsy system wherein one or more motors are powered by one or more batteries located within the holster (Paragraph 0100—motors are powered by one or more batteries located within the holster). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie with Larson, Rhad, and Moore, with the battery-operable element of Speeg in order to predictably improve the portability of the system so that it may be, for example, easily transported and used in different locations of a hospital.
Regarding claim 24, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 21 as shown in paragraph 5 of this action. However, neither Ritchie nor Larson, Rhad, or Moore teaches wherein each probe of the probe set includes a magnet or an RFID tag configured to interact with the sensor. Speeg teaches wherein each probe of the probe set includes a magnet or an RFID tag configured to interact with the sensor (Paragraph 0094—probe includes a magnet detected by a hall effect sensor in the holster…probe may be detected using RFID technology). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie with Larson, Rhad, and Moore with the probe-sensing elements of Speeg in order to predictably improve the ability of the system to recognize and respond to different types of probes, such as those having different types of tissue sample holders.
Regarding claim 34, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 33 as shown in paragraph 5 of this action. However, both Ritchie and Larson do not teach wherein the identifier of each probe includes a magnet. Speeg teaches a biopsy system including probes wherein the identifier of each probe includes a magnet (Paragraph 0094—probe includes a magnet detected by a Hall Effect sensor in the holster). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie with Larson, Rhad, and Moore, with the probe-sensing elements of Speeg in order to predictably improve the ability of the system to recognize and respond to different types of probes, such as those having different types of tissue sample holders.
Regarding claim 35, Ritchie with Larson, Rhad, and Moore teaches the biopsy system of claim 33 as shown in paragraph 5 of this action. However, neither Ritchie nor Larson teaches wherein each probe of the probe set includes a magnet, an RFID tag, or both. Speeg teaches wherein each probe of the probe set includes a magnet, an RFID tag, or both (Paragraph 0094—probe includes a magnet detected by a hall effect sensor in the holster…probe may be detected using RFID technology). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy system of Ritchie with Larson, Rhad, and Moore, with the probe-sensing elements of Speeg in order to predictably improve the ability of the system to recognize and respond to different types of probes, such as those having different types of tissue sample holders.
Claim(s) 37 and 39 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Speeg (U.S. 20140275999 A1) in view of Larson, in view of Moore, further in view of Smith (U.S. Patent No. 6188407 B1).
Regarding claim 37, Speeg teaches a method for using a holster of a biopsy device (Abstract—biopsy device with probe, holster, and tissue sample holder). Regarding the probe set including a plurality of probes, Speeg teaches that the sensor included in the holster may permit only certain types of probes and holsters to be coupled (Paragraph 0094), implying that more than one probe may be included as part of the system. Speeg additionally notes that the holster may be reusable while any probes may be disposable (Paragraph 0093) again implying that more than one probe may be usable with the holster and thus be included as part of the system. Speeg further teaches that the method comprises (a) securing a selected probe of the probe set to the holster (Paragraph 0093—releasably secure probe to holster); (b) detecting a unique attribute associated with the selected probe using a sensor within the holster (Paragraph 0094—probe includes a magnet detected by a hall effect sensor in the holster…probe may be detected using RFID technology); (c) disabling one or more functions of the holster based on the detected unique attribute (Paragraph 0094—configured to disable one or more functions of probes and/or holsters until a suitable probe and holster are coupled); (e) performing a biopsy procedure using the holster and the selected probe (Paragraph 0093—biopsy device comprises a probe and holster…a needle extending from the probe is inserted into a patient’s tissue to obtain tissue samples). 
However, Speeg does not explicitly teach a probe set including a plurality of probes that is compatible with the system such that the first probe is selected between the first probe and a second probe. Larson teaches a system for use in breast biopsies which includes a plurality of interchangeable probe tips such that one probe may be selected between at least two probes (Paragraph 0046—configured to replaceably accept and hold a plurality of interchangeable probe tips). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the biopsy method of Speeg with the interchangeable plurality of probes of Larson in order to predictably improve the ability of the system to be adapted to different biopsy situations, which may require a different style of probe or which may require probes to be swapped out due to damage or wear if multiple samples from the same site are required. 
However, none of Speeg or Larson specifically teaches transitioning a graphical user interface screen from a first graphical depiction of a first tray style associated with the first probe together with a second tray style associated with the second probe to a second graphical depiction of the first tray style together with the second tray style automatically after the step of detecting the first unique attribute associated with the first probe. Smith teaches a user interface for a modular patient monitor which selectively populates menus for operator selection based on the parameters which are available at any given time, wherein when a parameter module is added or removed from the system the interface automatically updates to reflect the addition or subtraction of the associated parameter (Abstract). In particular, Smith provides a modular medical system wherein if a sensor is disconnected, the screen displays the sensor as offline (Col. 7, line 55-Col. 8, line 7; setup parameters 42, Fig. 4) while when the sensor is connected it is displayed in a ‘ready’ mode, wherein the display will automatically switch a parameter between offline and ready mode depending on whether the sensor is connected or not, or if an operator turns off a parameter selectively, such that the interface of Smith can graphically show an operator which parameter modules the system knows are connected using both the offline/ready indications and highlighting of sensors with their associated parameter (Col. 11, line 58-Col. 12, line 15). As a result, it may be seen that combination of Speeg and Larson with Smith would allow for the multi-probe system to automatically transition a depiction with a first and second unique attribute somehow indicated as inactive to a second depiction with a first attribute indicated as active and the second attribute, of the unused probe, indicated as inactive. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Speeg and Larson with the teachings of Smith in order to improve the ease of use of the method for an operator, in this case by providing a graphical depiction which would clearly display which probe selection was ‘active’ and which selection was possible, but not actively in use.
Moore teaches a biopsy system for the collection of tissue samples which includes a graphical display which depicts a tray-style associated with the tissue sample holder of the probe. In particular, Moore teaches a biopsy device including a sensor to sense when a probe is coupled with a holster (Paragraph 0043) wherein the device may collect one or a plurality of samples (Paragraph 0045) into a tissue sample holder with a tray (Paragraph 0070) which may have any suitable number of tissue sample chambers (Paragraphs 0072-0073) and wherein the display includes a tissue chamber occupancy indicator (Indicator 4004) with representations of all of the tissue chambers (Tissue chamber representations 4006) of the tissue sample holder such that the number of chambers of the tray, which may be seen as the tray-style, is depicted on the display in response to input from the sensor, wherein the input from the sensor corresponds to the probe being coupled to the holster (Paragraph 0043; Paragraph 0105—indications provided through the indicator may be based in part on information from the tissue sensor or on other information such as some other component of the biopsy device…since the biopsy device may include a sensor to detect a suitable probe being attached to the holster, the information used by the indicator may relate to the sensor detecting a particular style of probe, where the style may relate to the number of chambers of the given probe). As such, it may be seen that the device of Moore may be configured to contain few tissue chambers while also being utilized for obtaining a plurality of samples, such that the tissue chambers may be seen as having a bulk configuration, or the device may be configured to contain a plurality of tissue chambers to be utilized for collecting an equal plurality of samples, such that the tissue chambers may be seen as having an individual configuration akin to the bulk and individual tray configurations. Furthermore, the device of Moore would thus teach the display being configured to graphically depict the bulk tray configuration and the individual tray configuration. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device taught by Speeg, Larson, and Smith with the tray-style displaying abilities of Moore in order to predictably improve the ability of the system to reduce operator error by providing visual indicators of which probe style is connected to the holster, such that the type of probe which is active or inactive may be indicated on the display.
Regarding claim 39, Speeg with Larson, Moore, and Smith teaches the method of claim 37. Speeg further teaches the step of detecting a unique attribute of the selected probe including detecting a magnetic field generated by a portion of the selected probe (Paragraph 0094—probe includes a magnet detected by a hall effect sensor in the holster).

Response to Arguments
Applicant’s arguments, see page, filed 02 May 2022, with respect to the rejection(s) of claim(s) 21-22 and 25-33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional embodiments of the previously applied references, as described in further d
While applicant submits that the previously applied references fail to teach or suggest all of the limitations recited in each independent claim, including “the display being configured to depict a unique tray-style associated with the tissue sample holder of each probe of the probe set and a unique needle-style associated with the needle of each probe of the probe set upon detection of each probe with the sensor” and “the display being configured to highlight a graphical depiction of both the bulk tray configuration and the individual tray configuration in response to input from the sensor”, these limitations are taught by embodiments of Speeg and Moore.
As noted above in this action, Speeg provides for graphically depicting a unique needle-style associated with the needle of a probe.
Furthermore, Moore teaches a biopsy device including a sensor to sense when a probe is coupled with a holster (Paragraph 0043) wherein the device may collect one or a plurality of samples (Paragraph 0045) into a tissue sample holder with a tray (Paragraph 0070) which may have any suitable number of tissue sample chambers (Paragraphs 0072-0073) and wherein the display includes a tissue chamber occupancy indicator (Indicator 4004) with representations of all of the tissue chambers (Tissue chamber representations 4006) of the tissue sample holder such that the number of chambers of the tray, which may be seen as the tray-style, is depicted on the display in response to input from the sensor, wherein the input from the sensor corresponds to the probe being coupled to the holster (Paragraph 0043; Paragraph 0105—indications provided through the indicator may be based in part on information from the tissue sensor or on other information such as some other component of the biopsy device…since the biopsy device may include a sensor to detect a suitable probe being attached to the holster, the information used by the indicator may relate to the sensor detecting a particular style of probe, where the style may relate to the number of chambers of the given probe). The device of Moore may additionally sense whether a sufficient amount of tissue sample has been captured and provide an indicator on the display based on the sensed information (Paragraph 0090—can sense whether sufficient amount of sample has been captured; Paragraphs 0102-0105—graphical display can indicate which chambers are filled and provide indications based on information from the sensor), such that a depiction of an individual or bulk configuration would be accentuated with the indicator.	Should applicant argue that Moore does not sufficiently teach the limitation of claim 33 of “accentuate a graphical depiction of both the bulk tray configuration and the individual tray configuration”, it is noted that Smith (U.S. Patent No. 6188407 B1) would additionally teach this limitation through its description of a modular medical system wherein if a sensor is disconnected, the screen displays a depiction of that particular sensor as offline (Col. 7, line 55-Col. 8, line 7; setup parameters 42, Fig. 4) while when the sensor is connected it is displayed in a ‘ready’ mode, wherein the display will automatically switch a parameter between offline and ready mode depending on whether the sensor is connected or not, or if an operator turns off a parameter selectively, such that the interface of Smith can graphically show an operator which parameter modules the system knows are connected using both the offline/ready indications and highlighting of sensors with their associated parameter (Col. 11, line 58-Col. 12, line 15), as the offline and ready indications and highlighting of sensors would serve to accentuate the depiction of each particular sensor, where the sensor may correspond to each tray-style of probe described by Moore.
Applicant’s arguments, see page , filed 02 May 2022, with respect to the rejection of independent claim 37 under 35 U.S.C. 103 have been fully considered and are not persuasive.  However, upon further consideration, a new ground(s) of rejection in light of the amendments to the claim is made in view of Moore (U.S. 20120283563 A1) as described in further detail above in this action.
Applicant submits that the prior art of Speeg, Larson, and Smith “all fail to teach or suggest a graphical depiction of a first tray style together with a second tray style as recited in claim 37”. However, Smith provides a modular medical system wherein if a sensor is disconnected, the screen displays a depiction of that particular sensor as offline (Col. 7, line 55-Col. 8, line 7; setup parameters 42, Fig. 4) while when the sensor is connected it is displayed in a ‘ready’ mode, wherein the display will automatically switch a parameter between offline and ready mode depending on whether the sensor is connected or not, or if an operator turns off a parameter selectively, such that the interface of Smith can graphically show an operator which parameter modules the system knows are connected using both the offline/ready indications and highlighting of sensors with their associated parameter (Col. 11, line 58-Col. 12, line 15). As such Smith, combined with the multiple tray style options taught by Moore, may be used to teach the depiction of a first tray style together with a second tray style (each equivalent to a separate particular sensor of Smith) and to transition this depiction upon detecting the first unique attribute to indicate which probe tray style is active or inactive, while the additional elements of the claim are taught by Speeg and Larson as described above in this action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791